By the Court,
Judkins, J.:
Plaintiff brought an action of trover against the defendant, who, as township 'treasurer of Chase township, in said county of Lake, seized and sold a large quantity of lumber belonging to plaintiff, to satisfy a tax appearing on the tax roll for 1882 against plaintiff.
The plaintiff on the trial claimed that the tax was void for the reason that at the time of the assessment by the supervisor in 1882, he, plaintiff, was a resident of Flint, Michigan, and had no property in Chase township to be taxed. The proof showed conclusively that such were the facts.
The tax roll being fair on its face, the court held that notwithstanding the tax was void, trover could not be maintained against the officer, but that his roll was a complete protection, and that trover or trespass would not lie against him. Cooley on Taxation, page 560. and cases there cited.